DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 09/24/2019 is acknowledged. Claims 1-13 have been cancelled and claims 14-27 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “air heat exchange device” in claims 14, 20-21 and 25 recites the nonce term “device” coupled with functional language “air heat exchange… configured to conduct heat exchange for air in the air heat exchange duct” without further modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification in paragraph [0030] reveals “For example, the air heat exchange device 4 may include a heat exchanger and the like.”

Claim limitation “air treatment device” in claims 14, 20-21, 26-27 recites the nonce term “device” coupled with functional language “air treatment… configured to conduct at least one of humidification or purification for air in the air treatment duct” without further modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification in paragraph [0032] reveals “For example, the air treatment device 5 may include a wet film, a wet curtain, a water wheel, an ultrasonic generator, and the like” and “For example, the air treatment device 5 may include a high efficiency air filter, activated carbon, a photocatalyst, a negative ion generator, and the like.” 
Claim limitation “air quality detecting device” in claim 26 recites the nonce term “device” coupled with functional language “air quality detecting… configured to detect 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification in paragraphs [0039-0041] merely describes the air quality detecting device detects air quality without further reciting sufficient structure material, or acts for performing the claimed function.
Claim limitation “air humidity detecting device” in claim 27 recites the nonce term “device” coupled with functional language “air humidity detecting… configured to detect indoor air humidity” without further modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification in paragraphs [0042-0044] merely describes the air humidity detecting device detects air humidity without further reciting sufficient structure material, or acts for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “air quality detecting device” in claim 26 and “air humidity detecting device” in claim 27 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraphs [0039-0041] merely describes the air quality detecting device detects air quality and paragraphs [0042-0044] merely describes the air humidity detecting device detects air humidity without further reciting sufficient structure material, or acts for performing the claimed function.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 16-18, 20-21, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al (CN 108278668).
Regarding claim 14, Cai discloses an air conditioner (100), comprising: a housing (including panels 11, 21, 31) including a panel (panel of either housing 11, 21, 31), the panel including an opening (112 of 11, or opening of groove 30 of support housing 31); an indicator light (43, 41) arranged at the opening (43, 41 disposed around support housing 31 interpreted as arranged at or near the outlet opening 112, also can be interpreted as indicator light 41 arranged at opening of groove 30 in support housing 31; see paragraph 91 of the machine translation); an air heat exchange duct (duct through heat exchange module 1) and an air treatment duct (duct through at treatment module 2) arranged in the housing and not in communication with each other (arranged in separate sections 11, 21 of the housing); an air heat exchange device (indoor heat exchanger 12) arranged at the air heat exchange duct and configured to conduct heat 
Regarding claim 16, Cai discloses the air conditioner according to claim 14, further comprising: a limiting member (30b) arranged at the inner side of the panel (within panel of support member 31) and being configured to limit the indicator light to prevent the indicator light from falling inwards from the opening (paragraph 101).
Regarding claim 17, Cai discloses the air conditioner according to claim 14, wherein the opening (112, 30) extends along a length direction of the panel (vertical length of 11, or circumference length direction of 31) and is positioned at a central region of the panel (Fig. 10).
Regarding claim 18, Cai discloses the air conditioner according to claim 14, wherein: the indicator light includes a light strip (41); and the opening (30) is rectangular, a length of the opening being more than 80 times of a width of the opening (notch housing light strip 30 shown as a thin strip with a length of the opening around 31 would be more than 80 times of a width of the opening).
Regarding claim 20, Cai discloses the air conditioner according to claim 14, wherein: the panel is a first panel (panel 314a of 31); and the housing further comprises: a second panel (panel of 11) and a third panel (panel of 21) arranged at two sides of the first panel, respectively (Fig. 10); a second casing (casing formed around unit 1) arranged at a rear side of the second panel (11) and spliced with the second panel to form a first housing part (1) accommodating the air heat exchange device (12); and a 
Regarding claim 21, Cai discloses the air conditioner according to claim 20, further comprising: a middle support device (support housing 31) supported between the air heat exchange device (1) and the air treatment device (2); wherein: the housing further comprises a middle housing part (support plates 316, 317) encircling the middle support device by one circle (Fig. 14) and spliced between the second casing and the third casing (Fig. 11); and the first panel (314a) encircles the middle housing part by less than one circle on an outer side of the middle housing part (314a only along the front of housing and encircles the middle housing part by less than one circle on an outer side of the middle housing part), and is spliced between the second panel and the third panel (Fig. 11).
Regarding claim 24, Cai discloses the air conditioner according to claim 21, wherein the middle housing part (31) includes a translucent member (318; paragraph 128).
Regarding claim 25, Cai discloses the air conditioner according to claim 14, wherein the indicator light (41, 43) is electrically connected with the air heat exchange device to display a working state of the air heat exchange device by different colors (operation mode; paragraph 85).
Regarding claim 26, Cai discloses the air conditioner according to claim 14, wherein the air treatment device (23) is at least configured to purify the air in the air treatment duct (paragraph 114); the air conditioner further comprising: an air quality .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (CN 108278668) in view of Bae et al. (US PG Pub. 2019/0351357).
Regarding claim 15, Cai discloses the air conditioner according to claim 14, but does not explicitly teach wherein the indicator light comprises: a first part inserted in the opening; and a second part connected with the first part and positioned at an inner side 
Bae teaches the concept of an air conditioning device including an indicator light (462, 471, Figs. 12-14, 16) arranged at an opening (mounting groove 461a and opening of panel 461) of a panel (461), wherein the indicator light comprises: a first part (462) inserted in the opening (461a); and a second part (471) connected with the first part and positioned at an inner side of the panel (461; paragraph 139), a cross section of the second part being larger than a cross section of the opening in at least one dimension (471 shown larger in cross section than 462 in Figs. 12, 16) that provides a secure mount for the lighting device and provides a clear and intense light projected towards the outside (paragraphs 138-139, 144). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Cai to substitute known lighting arrangements to achieve the expected results of having a clear and intense light projected to the outside of the air conditioner to clearly indicate the status of the device.
Regarding claim 23, Cai discloses the air conditioner according to claim 21, but does not explicitly teach wherein part of the air treatment duct is formed by the middle support device.
Bae further teaches it is known for an air conditioner with lower air treatment device to include part of the air treatment duct (185) is formed by the middle support device (560, Fig. 10) that provides an alternative airflow arrangement through the air treatment unit for cleaning and purifying the air. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Cai to .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (CN 108278668) in view of Lee et al. (US PG Pub. 2009/0282853).
Regarding claim 19, Cai discloses the air conditioner according to claim 14, wherein: the panel is a first panel (panel of 31); and the housing further comprises a second panel (panel of 11) and a third panel (panel of 21) arranged at two sides of the first panel, respectively (Fig. 10).
Cai does not explicitly teach at least one of the second panel or the third panel including a display control region; the air conditioner further comprising: a display control device embedded in the display control region or positioned at an inner side of the display control region, the display control device being electrically connected with the indicator light.
Lee teaches the concept of an air conditioner having a second front panel including a display control region (control panel region 740); the air conditioner further comprising: a display control device embedded in the display control region (shown with control buttons and display lighted unit, Fig. 16), the display control device being electrically connected with the indicator light (connected to display to indicate current operation state; paragraph 187). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Cai to have at least one of the second panel or the third panel including a display control region; the air conditioner further comprising: a display control device embedded in the display control .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (CN 108278668) in view of Remsburg (US PG Pub. 2006/0146908).
Regarding claim 27, Cai discloses the air conditioner according to claim 14, wherein the air treatment device is at least configured to humidify the air in the air treatment duct (paragraph 114).
Cai does not explicitly teach the air conditioner further comprising: an air humidity detecting device configured to detect indoor air humidity; wherein the indicator light is electrically connected with the air humidity detecting device to display the indoor air humidity by different colors.
Remsburg teaches it is known for a device to include an air humidity detecting device (44, Fig. 4) configured to detect indoor air humidity (sensor capable of being place indoors and would detect indoor air humidity); wherein the indicator light (26, 28, 30) is electrically connected with the air humidity detecting device (via microprocessor 46) to display the indoor air humidity by different colors (Figures 5A-5D) that allows the user to monitor environmental humidity to prevent undesirable growth of mold, mildew and fungi (paragraph 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Cai to have an air humidity detecting device configured to detect indoor air humidity; wherein the indicator light is electrically connected with the air humidity detecting device to display the indoor air . 
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763